                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                            ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                 PLAINTIFF’S SURREPLY IN OPPOSITION TO
                   DEFENDANTS’ MOTIONS TO DISMISS
                                        INTRODUCTION

       As defendants’ reply briefs show, their evolving arguments merely attempt to confuse the

issues and avoid accountability for constitutional violations. Not only should defendants’

motions to dismiss be denied, but their arguments confirm that this case largely turns on legal

questions that entitle Roe to summary judgment on their liability. See ECF Nos. 60, 76; Golinski

v. U.S. Office of Pers. Mgmt., 824 F. Supp. 2d 968, 974 (N.D. Cal. 2012) (granting plaintiff’s

motion for summary judgment and denying motion to dismiss in the same ruling).

I.     Roe Has Adequately Pled Constitutional Claims For Equitable Relief.

       A.      The Civil Service Reform Act Does Not Bar Roe’s Claims.

       Defendants argue that the Civil Service Reform Act (“CSRA”) silently overrides all

judicial review of or remedies for unconstitutional discrimination. See, e.g., ECF No. 54, at 6–

12. Their reading of the CSRA is implausible, raises serious constitutional questions, and creates

disputes that are intertwined with the merits of Roe’s claims.

               1.      Defendants’ Reading of the CSRA is Implausible.

       Defendants’ reading of the CSRA violates many canons of statutory interpretation.

       Plain Meaning. Defendants’ reading contravenes the CSRA’s text and structure. When

Congress passed the CSRA, it knew “how to provide alternative forums for judicial review based

on the nature of an employee’s claim.” Elgin v. Dep’t of Treasury, 567 U.S. 1, 13 (2012).

However, Congress has never channeled judiciary employees’ constitutional claims into strictly

administrative EDR forums. Because the CSRA does not “remove[] the jurisdiction given to the

federal courts” over these constitutional claims, jurisdiction lies in federal district court under 28

U.S.C. § 1331. Whitman v. Dep’t of Transportation, 547 U.S. 512, 514 (2006).




                                                  1
       Defendants contend, however, that Congress intentionally foreclosed all judicial review

because it was “aware” of the judiciary’s 1966 antidiscrimination “resolution”—which provided

no enforceable remedies—when it passed the CSRA. ECF No. 54, at 11; see also Equal

Employment Opportunity Practices in the Federal Judiciary, Hearings Before the Subcomm. on

Civil and Constitutional Rights of the H. Comm. on the Judiciary, 96th Cong. 22 (1979)

(statement of Hon. Elmo B. Hunter) (noting that “only seven district courts and one circuit court

took the initiative and made some effort to draw a plan or institute a formal program” based on

the judiciary’s 1966 resolution). But even if Congress was “aware” of the judiciary’s policy, its

“silence is far from the clearly discernible will” necessary to preclude judicial review of

constitutional claims. Davis v. Passman, 442 U.S. 228, 247 (1979) (quotation omitted). As the

Supreme Court has held, when Congress declined to extend Title VII remedies to employees

who are not in the competitive service, it did not intend to “foreclose alternative remedies

available to those not covered by the statute.” Id. at 247. Instead, Congress left “undisturbed

whatever remedies” the employees “might otherwise possess.” Id.; see also Lindemann &

Grossman, Employment Discrimination Law Ch. 32.III.E (6th ed. 2020).

       Moreover, defendants misconstrue Elgin. ECF No. 54, at 7–8. In that case, the Court

held that the CSRA was exclusive for the constitutional challenge at issue because the statute

provided for judicial review in an Article III court—the Federal Circuit. Elgin, 567 U.S. at 10

(explaining that the Federal Circuit was “fully capable of providing meaningful review”). By

contrast, the CSRA does not channel judiciary employees’ constitutional claims to strictly




                                                 2
administrative EDR forums that are not capable of providing meaningful judicial review. See

Proceedings of the Judicial Conference of the United States at 25 (Sept. 2010). 1

       In Pari Materia. Defendants’ reading violates the canon that statutory provisions cannot

be read “in isolation; ‘we look not only to the particular statutory language, but to the statute as a

whole and to its object and policy.’” Gaines Motor Lines, Inc. v. Klaussner Furniture Indus.,

Inc., 734 F.3d 296, 303 (4th Cir. 2013) (quotation omitted). Defendants’ reading would

eliminate all remedies for judiciary employees for discrimination, contrary to the CSRA’s

purpose “[t]o promote equal employment opportunity.” H.R. Rep. No. 95-1403, at 99 (1978).

       In addition, defendants’ reading of the CSRA creates an intractable and unnecessary

conflict with Title VII, which defendants concede does not preclude judiciary employees’

constitutional remedies for discrimination. See ECF No. 53, at 8 n.4; ECF No. 54, at 7–8. Under

defendants’ reading, excepted service employees would have constitutional remedies under Title

VII, but would be barred from pursuing those remedies by the CSRA—a conflict which violates

the Supreme Court’s command to read the statutes “in accord.” Perry v. MSPB, 137 S. Ct. 1975,

1984 (2017); see also Koger v. Ball, 497 F.2d 702, 705 (4th Cir. 1974) (Title VII “did not create

a new substantive right” but rather a “new remedy”).




       1
         Defendants do not discuss the many decisions holding, consistent with Elgin, that the
CSRA does not foreclose judicial review of constitutional claims. See, e.g., Am. Fed’n of Gov’t
Employees Local 1 v. Stone, 502 F.3d 1027, 1035–39 (9th Cir. 2007); Mitchum, 73 F.3d at 35;
Spagnola v. Mathis, 859 F.2d 223, 229–30 (D.C. Cir. 1988) (en banc per curiam); see also
Bryant v. Cheney, 924 F.2d 525, 528 (4th Cir. 1991) (questioning Pinar v. Dole, which precluded
constitutional claim); Hardison v. Cohen, 375 F.3d 1262, 1267 (11th Cir. 2004). Instead, they
rely on cases that wrongly conflate administrative EDR forums with the type of judicial review
conducted by a judicial officer in an Article III court. See, e.g., Dotson, 398 F.3d at 161, 172–
77; Semper v. Gomez, 747 F.3d 229, 242–44 (3d Cir. 2014); cf. Golinski, 781 F. Supp. 2d at 974.
Defendants also rely on United States v. Fausto, but Elgin specifically distinguished Fausto
because the plaintiff “did not press any constitutional claims.” Id. at 11 n.4.

                                                  3
       Savings clauses favor judicial review. Defendants’ argument disregards at least three

statutory savings clauses that preserve remedies for discrimination. First, the CSRA states that it

“shall not be construed to extinguish or lessen any effort to achieve equal employment

opportunity” under Title VII and other civil rights laws. 5 U.S.C. § 2302(d). Second, the CSRA

cross-references Title VII’s provision negating any intent to “relieve any Government agency or

official of its or his primary responsibility to assure nondiscrimination in employment as

required by the Constitution and statutes.” 42 U.S.C. § 2000e-16(e). Finally, CSRA

amendments state that judiciary employees’ exclusion from the competitive service “shall [not]

be construed to abolish or diminish any right or remedy . . . by any law prohibiting

discrimination in Federal employment.” AO Personnel Act, Pub L. No. 101-474, § 3(g), 104

Stat. 1097 (1990) (appearing in notes to 28 U.S.C. § 602). Though the latter provision pertains

to AO employees specifically, Congress intended to create a personnel system for AO employees

that is “more similar to the rest of the judicial branch.” H.R. Rep. No. 101-770(I).

       Based on these savings clauses, it is well-established that the CSRA “does not extinguish

any right or remedy available to federal employees under federal discrimination laws.” Planas v.

Lamoutte, No. CA 14-1468-MML, 2015 WL 5568015, at *8 (D.P.R. Sept. 22, 2015) (citations

omitted). 2 Defendants’ argument undermines “[t]he purpose of a savings clause,” which is “to

nix an inference that the statute in which it appears is intended to be the exclusive remedy for



       2
          Defendants misconstrue Planas, ECF No. 54, at 7 n.2, which recognized that the CSRA
does not preempt other remedies for discrimination. 2015 WL 5568015, at *8. Unlike here, the
Planas court dismissed the plaintiff’s claim because she did not file an EDR complaint alleging
discrimination and she failed to state an equal protection violation. Id. at *9–11. Defendants are
being far too literal with their argument, see, e.g., ECF No. 54, at 6–7, and fail to appreciate that
none of their cited cases addressed the legal standards applicable to equal protection violations.
Instead, those courts wrongly conflated class-based discrimination claims with review of other
nondiscriminatory adverse actions. Cf. Whitman v. Dep’t of Transp., 547 U.S. 512, 514 (2006)
(the “CSRA provides different treatment for grievances depending on the nature of the claim”).
                                                  4
harms caused by the violation of the statute.” PMC, Inc. v. Sherwin-Williams Co., 151 F.3d 610,

618 (7th Cir. 1998). Defendants also ignore that these savings clauses are in antidiscrimination

laws, which “should be liberally construed in light of [their] remedial purpose.” Butler v. Drive

Auto. Indus. of Am., Inc., 793 F.3d 404, 409 (4th Cir. 2015).

       Presumption in favor of judicial review of administrative actions. Defendants’ reading

contravenes the canon that “judicial review of a final agency action by an aggrieved person will

not be cut off unless there is persuasive reason to believe that such was the purpose of

Congress.” Abbott Laboratories v. Gardner, 387 U.S. 136, 140 (1967). Defendants do not

provide “clear and convincing evidence” that Congress intended to preclude judicial review.

Bowen v. Michigan Academy of Family Physicians, 476 U.S. 667, 671 (1986).

       Presumption in favor of judicial review of constitutional claims. Defendants cannot

meet the “heightened showing” that is required “to avoid the ‘serious constitutional question’

that would arise if a federal statute were construed to deny any judicial forum for a colorable

constitutional claim.” Webster v. Doe, 486 U.S. 592, 603 (1988). Though defendants rely on

Dotson v. Griesa and its progeny, ECF No. 54, at 12–15, those decisions did not consider current

judicial policy and wrongly reasoned that EDR proceedings are subject to “judicial review” by a

“judicial officer.” See ECF No. 54, at 10–11, 13–15 (discussing Dotson).

               2.      Defendants’ Reading Raises Serious Constitutional Questions.

       Defendants do not even attempt to argue that the CSRA entirely forecloses judicial

review of constitutional claims, nor could they, given Supreme Court precedent and their own

prior statements. See Elgin, 567 U.S. at 9–10, 11 n.4; see also Resp. Br. 18, Elgin v. Dep’t of

Treasury, No. 11-45 (“[T]here is no dispute that if judicial review were not available under the

CSRA for a particular employment-related constitutional claim, a federal employee would be



                                                 5
entitled to bring a freestanding action for equitable relief.”); see also Opp. Br. 17, Dotson v.

Griesa, No. 04-1276 (recognizing that if “a constitutional issue remain[s]” after the EDR

process, the employee may bring suit “arguing that the court should give a further level of

Judicial Branch scrutiny to his constitutional claims”). Instead, they argue that EDR forums

provide “judicial review” that occurs “through a process separate from the traditional path of a

suit filed in federal district court.” 3 ECF No. 54, at 12–13.

       The problem with defendants’ argument is that it is simply untrue. Under current Judicial

Conference policy, which is not addressed in defendants’ briefs or any cases they cite, EDR

proceedings are “strictly administrative,” not “judicial,” and judiciary employees cannot bring

constitutional challenges through the EDR process. JCUS at 25; see also Golinski v. U.S. Office

Pers. Mgmt., 781 F. Supp. 2d 967, 973 (N.D. Cal. 2011). The Fourth Circuit recently

underscored this point in its newest EDR Plan, which states that “Presiding Judicial Officers

serve in an administrative capacity with limited, non-Article III authority, even if they otherwise

serve as Article III judges.” EDR Plan § V(C)(3)(f)(iii) (Sept. 2020); see ECF No. 77 (Plaintiff’s

Notice of Supplemental Authority). Without Article III authority, EDR presiding officers are not

engaged in “judicial review” any more than a supervisor making a hiring or firing decision.

Forrester v. White, 484 U.S. 219, 224, 229 (1988) (judge’s actions taken “in an administrative

capacity,” such as “personnel decisions,” are not “themselves judicial or adjudicative”); see also




       3
          Defendants’ argument that core Article III claims need not be adjudicated in an Article
III court so long as they are adjudicated within the judicial branch, ECF No. 54, at 14, is contrary
to Supreme Court precedent. See Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1939
(2015) (explaining that “Congress violated Article III by authorizing bankruptcy judges to decide
certain claims for which litigants are constitutionally entitled to an Article III adjudication”). For
example, if defendants’ argument were correct, then there would be no need for Article III courts
to supervise Article I bankruptcy or magistrate judges. See id.

                                                  6
Golinski, 781 F. Supp. 2d at 974 (courts’ “structural independence in their core judicial function”

does not “appl[y] to the administration of the courts’ personnel system”).

       Because EDR forums do not provide judicial review, defendants cannot avoid the

“serious constitutional question” that would arise from their “extraordinary” reading of the

CSRA. Weinberger v. Salfi, 422 U.S. 749, 762 (1975). If defendants’ argument were correct,

then the CSRA would be unconstitutional because it would foreclose judicial remedies for

discrimination. Davis, 442 U.S. at 234–35 (“[C]lassifications by gender must serve important

governmental objectives and must be substantially related to achievement of those objectives.”

(quotation omitted)). Because Roe’s EDR forum did not provide “meaningful relief . . . that

includes some measure of meaningful judicial review,” she “has the right to seek equitable and

declaratory relief for alleged constitutional violations in a ‘federal question’ action filed pursuant

to § 1331.” Semper, 747 F.3d at 242.

               3.      Defendants’ Jurisdictional Defenses are Intertwined with the Merits.

       Finally, defendants’ CSRA arguments create disputes that cannot be resolved in their

favor without addressing Roe’s claims on the merits. It is well-established “that when the

contested basis for jurisdiction is also an element of the plaintiff’s federal claim, the claim should

not be dismissed for lack of subject matter jurisdiction.” Rivanna Trawlers Unlimited v.

Thompson Trawlers, Inc., 840 F.2d 236, 239 (4th Cir. 1988) (citing Bell v. Hood, 327 U.S. 678,

682 (1946)). Rather, “when the jurisdictional facts are inextricably intertwined with those

central to the merits, the court should resolve the relevant factual disputes only after appropriate

discovery.” Kerns v. United States, 585 F.3d 187, 193 (4th Cir. 2009).

       As noted above, defendants assert that Roe’s claims are jurisdictionally barred because

the EDR process provided her with “meaningful review” by a “judicial officer” and an



                                                  7
opportunity for “appellate review.” ECF No. 54, at 12–13; but see Declaration of James Ishida,

ECF No. 78-4, ¶ 18 (disqualification decisions cannot be appealed). But their assertions

contradict Roe’s allegations and merely dispute her constitutional claims. For example, Roe

alleges that the Judicial Integrity Officer, among others, told her that an EDR presiding officer

cannot order remedies against an FDO, an issue which she described as jurisdictional, and on

which she followed up in an email. Complaint ¶¶ 439, 445. Roe was also told that any

meaningful action would be viewed as “micromanaging” or “meddl[ing].” Id. ¶¶ 415, 438.

        Though defendants contend that Roe’s complaints are meritless “regardless of what ‘Roe

was told,’” ECF No. 54, at 16, their argument requires making factual inferences in their favor,

which is improper on a motion to dismiss. Kerns, 585 F.3d at 193 (when jurisdictional facts are

intertwined with the merits, court should “assume the truthfulness of the facts alleged”). When

Roe’s allegations are accepted as true, it was objectively reasonable for her to rely on statements

from the Judicial Integrity Officer, “a primary resource for the entire judiciary” on EDR issues,

Declaration of Jill Langley, ECF No. 78-5, ¶ 4, which would lead a reasonable person in her

position to resign. See Pennsylvania State Police v. Suders, 542 U.S. 129, 141 (2004).

        B.      Roe’s Claims Are Not Barred By Sovereign Immunity.

        Roe’s claims are not barred by sovereign immunity. Defendants contend that 28 U.S.C.

§ 1331 is not an independent waiver of sovereign immunity, ECF No. 54, at 1–2, but under that

statute, it is “established practice” for the “federal courts to issue injunctions to protect rights

safeguarded by the Constitution.” Bell v. Hood, 327 U.S. 678, 684 (1946). Under Section 1331,




                                                   8
a federal court may order injunctive relief requiring judiciary officials to comply with their duties

under the Constitution and EDR Plan. 4 Bowen v. Massachusetts, 487 U.S. 879, 893 (1988).

       As defendants recognize, EDR remedies are statutorily authorized under 28 U.S.C.

§§ 331, 332. 5 ECF No. 43, at 17 n.7. Defendants have also never asserted that reinstatement or

front pay are not allowed under the EDR Plan; on the contrary, the Plan states that “equitable”

relief is authorized, and the only relief that is not available are “compensatory” damages,

“punitive” damages, and “attorneys’ fees” except as allowed under the Back Pay Act. EDR Plan

§ 12(B); see also Confronting Sexual Harassment and Other Workplace Misconduct in the

Federal Judiciary, Questions for the Record from Chairman Grassley, Sen. Comm. on the

Judiciary, 115th Cong. 16–17 (June 20, 2018) (Director Duff’s testimony that sexual harassment

EDR complainants have received “monetary relief”). Thus, defendants cannot assert both that

EDR remedies are statutorily authorized and that sovereign immunity bars those remedies on




       4
           Defendants contend that Roe has not asserted the Larson exception to sovereign
immunity, ECF No. 54, at 2, but she plainly has asserted that defendants acted unconstitutionally
and relied on Bowen, which is based on, and an application of, the Larson exception. See
Bowen, 487 U.S. at 893 (applying Larson). Their argument misconstrues Roe’s position, which
is that if sovereign immunity somehow bars her official capacity claims, she requests leave to
assert claims against the same defendants in their individual capacity. See ECF No. 49, at 20.
       5
          Defendants are wrong to argue that statutory waivers, such as the Back Pay Act and the
APA, do not apply. ECF No. 54, at 3–4. For example, defendants argue that a district court is
not an “appropriate authority” under the Back Pay Act, see id., but they fail to consider that
district courts have authority to enjoin constitutional violations—especially where, as here, the
EDR process did not provide judicial review. Defendants also argue that federal defender offices
are “auxiliaries” of the courts under the APA, ECF No. 54, at 4–5, but the case they rely on
states that the APA exemption only applies to entities “that perform functions that would
otherwise be performed by courts.” Washington Legal Found. v. U.S. Sentencing Comm’n, 17
F.3d 1446, 1449 (D.C. Cir. 1994). Unlike probation officers, who perform “dut[ies] that the
court may designate,” 18 U.S.C. § 3603(10), federal defenders perform independent Sixth
Amendment defense functions, id. § 3006A.

                                                 9
judicial review. Rather, relief on judicial review is “an equitable action for specific relief” to

enforce a legal “mandate,” not an action for money damages. Bowen, 487 U.S. at 893.

       Moreover, defendants’ assertion of sovereign immunity is intertwined with disputes that

“are substantially related, if not identical, to the elements” of Roe’s claims. Al Shimari v. CACI

Premier Tech., Inc., 775 F. App’x 758, 760 (4th Cir. 2019). Specifically, they contend that a

federal court with jurisdiction under Section 1331 cannot fashion injunctive relief against official

capacity defendants by ordering declaratory relief and remedies available under EDR plans.

ECF No. 54, at 4–5. But their logic assumes that these remedies were available to Roe during

the EDR process, who in their view simply made a choice not to pursue them, making specific

injunctive relief to enforce antidiscrimination remedies in an Article III court unnecessary. See

Bowen, 487 U.S. at 893 (equitable actions for specific relief are not barred by sovereign

immunity even if relief has “monetary aspects”). Of course, their assumptions about the efficacy

of the EDR process are directly contradicted by Roe’s complaint. If their logic were correct,

then judiciary employees in Roe’s position “would have no remedy at all” for discrimination. In

re Golinski, 587 F.3d 956, 961 (9th Cir. 2009).

       Finally, defendants’ assertion of sovereign immunity is subject to “continuing disputes of

material fact.” Al Shimari, 775 F. App’x at 760. For example, though defendants claim that Roe

“expressly does not seek reinstatement,” ECF No. 54, at 2, that assertion is oversimplified. Roe

has broadly requested any “relief as the Court deems just and proper,” Complaint p 85, which

could include reinstatement and other appropriate equitable remedies if the Court so orders based

on a full evidentiary record, considering the factual circumstances at the time of judgment.

Regardless, defendants cannot seriously contest that reinstatement is a form of specific relief not




                                                  10
barred by sovereign immunity, 6 and that alone is sufficient to defeat a motion to dismiss.

Bowen, 487 U.S. at 893; Dotson v. Griesa, 398 F.3d 156, 177–79 (2005).

       C.      Roe Was Not Required to “Exhaust” the EDR Process.

       Defendants argue that Roe did not “exhaust” the EDR process because she “voluntarily”

resigned. ECF No. 43, at 4. Defendants rely on this assertion for each of their arguments,

including (1) subject matter jurisdiction, ECF No. 54, at 13 (“Had Plaintiff not cut the process

short, she could have obtained an adjudication of the merits of her claims.”); (2) failure to

exhaust, id. at 15 (“By failing to fully pursue the EDR process, Plaintiff prevented the judiciary

from adjudicating the merits of her complaints and awarding relief if appropriate.”); (3) failure to

state a claim, id. at 19 (plaintiff “was not denied due process under the Plan because she

withdrew from the process”), (4) new context for Bivens, ECF No. 53, at 4 (Roe “could have

requested a hearing” and “sought review of the hearing decision”), and (5) Bivens special factors,

id. at 12 (“Plaintiff glosses over the fact that she withdrew her Chapter X claim.”).

       Because defendants’ factual assertions are directly contrary to the complaint’s

allegations, their arguments cannot be resolved at the dismissal stage. Ashcroft, 556 U.S. at 678.

The premise of Roe’s complaint is that she was forced to resign because of the failures of the

EDR process. Specifically, she alleges that defendants subjected her to sexual harassment,

discrimination, and retaliation; failed to take immediate and effective action on her complaints;

and failed to provide meaningful remedies or review, which resulted in her constructive

discharge and the loss of her career. See Complaint ¶¶ 1–10. If accepted as true, Roe’s


       6
         If defendants’ sovereign immunity argument were correct, then no judiciary employee
would ever be able to sue for injunctive relief over constitutional violations by judiciary officers.
That is obviously not the case. See Guffey v. Duff, No. 18-CV-1271 (CRC), 2020 WL 2065274,
at *20 (D.D.C. Apr. 29, 2020) (enjoining enforcement of AO policy that violated First
Amendment under Section 1331).

                                                 11
allegations show that the EDR process was futile and exhaustion was not required. See ECF No.

49, at 20–22. And given the complaint’s allegations that the EDR process was incapable of

providing meaningful review or remedies, Complaint ¶¶ 439, 445–47, it would have been futile

for Roe to pursue a “constructive discharge” EDR claim post-resignation, see ECF No. 54, at 16.

       In addition, defendants’ exhaustion argument is improper because they selectively rely on

facts outside of the complaint and portions of the EDR administrative record. Though

defendants contend that Roe’s email may be considered on a motion to dismiss because it is

“integral” to the complaint, ECF No. 43, at 4 n.3, the purpose of that rule is to prevent a plaintiff

from “evad[ing] a properly argued motion to dismiss simply because plaintiff has chosen not to

attach [a document] to the complaint or to incorporate it by reference.” I. Meyer Pincus &

Assocs., P.C. v. Oppenheimer & Co., 936 F.2d 759, 762 (2d Cir. 1991). That same principle

applies to defendants. They cannot selectively disclose portions of the EDR administrative

record and refuse to disclose other portions that are equally “integral” to the complaint. See

Ryan v. McAleenan, No. CV ELH-19-1968, 2020 WL 1663172, at *5 (D. Md. Apr. 3, 2020)

(district judge has discretion to “reject” any materials beyond the pleadings).

       D.      Roe Has Stated Claims For Due Process and Equal Protection Violations.

       Defendants are also wrong to argue that Roe has failed to state a claim. To begin with,

defendants violated Roe’s protected rights under the EDR Plan. Contrary to their argument that

Roe’s due process claim “merely duplicates her equal protection claim,” ECF No. 54, at 18, she

had a liberty interest in being free from sex discrimination and a property interest in the

judiciary’s procedures that were designed to protect her from workplace discrimination. See

Bolling v. Sharpe, 347 U.S. 497, 499 (1954) (“[T]he concepts of equal protection and due

process, both stemming from our American ideal of fairness, are not mutually exclusive.”).



                                                 12
Moreover, defendants are wrong to argue that Roe had no due process interest in adjudicating her

right to be free from unlawful discrimination. ECF No. 54, at 17–19. Defendants cannot argue

both that Roe had no protected interest in the EDR process and that the EDR process provided

her “the exclusive remedy.” EDR Plan Ch. I, § 1. In the adjudication of her legal rights, Roe

was entitled to due process protections “which have traditionally been associated with the

judicial process.” Hannah v. Larche, 363 U.S. 420, 442 (1960).

       Defendants argue that Roe did not “plausibly allege that any defendant violated th[e]

[EDR] plan,” ECF No. 54, at 18, but they contradict the complaint in doing so. For example,

defendants’ assertion that the investigation was “appropriate,” ECF No. 54, at 19, contradicts

Roe’s allegations that the “investigation” dragged on for more than four months, over which the

Chief Judge expressed concern, Complaint ¶ 392; was conducted by an investigator who

admitted she was not qualified or trained, id. ¶ 320, and who did not interview any of Roe’s

witnesses, id. ¶ 317; and did not include Roe’s claims against the Defender within the scope of

her investigation, id. ¶ 318. Defendants’ argument cannot be substantiated without discovery,

particularly in light of their subsequent summary judgment filings. See ECF No. 93, at 5–10

(discussing flawed investigation report); see Ambrose-Frazier v. Herzing Inc., No. CV 15-1324,

2016 WL 890406, at *4 (E.D. La. Mar. 9, 2016) (where employer relies on appropriate

investigation as a defense, investigation report is not protected by attorney-client or work product

privilege); Robinson v. Vineyard Vines, LLC, No. 15CIV4972VBJCM, 2016 WL 845283, at *4

(S.D.N.Y. Mar. 4, 2016) (same).




                                                13
       Defendants also contend that Roe has not alleged any failure to take prompt and effective

action. 7 ECF No. 54, at 16. But even when defendants received the long-delayed investigation

report, they deliberately refused to take corrective action. Complaint ¶ 398. Indeed, they did not

take any corrective action until several months after Roe resigned and almost a year after she

raised her complaints. Id. ¶ 485. That kind of extreme and intentional delay is, by definition, a

“conscious failure.” Bohen v. City of E. Chicago, Ind., 799 F.2d 1180, 1187 (7th Cir. 1986).

       Finally, defendants argue that the EDR Plan did not “require” disqualification of the

Defender who was a subject of her complaint, 8 the right to receive the Investigator’s findings, or

the right to a prompt investigation. ECF No. 54, at 18–19. However, their arguments merely

dispute Roe’s claims that the EDR process was fundamentally unfair and discriminatory. For

example, defendants assert that no conflicts of interest existed in the EDR process, e.g., ECF No.

52, at 13 n.6, but their own declarations confirm that unit executives accused of discrimination

cannot be disqualified. See ECF No. 93, at 12–14 (discussing conflicts of interest); cf. EEOC



       7
         The Defender’s sweeping assertion that the EEOC’s guidance “lacks persuasive force,”
ECF No. 52, at 16–17, is based on a case rejecting a single provision of a different EEOC
manual dealing with causation in the retaliation context. See Univ. of Texas Sw. Med. Ctr. v.
Nassar, 570 U.S. 338, 361 (2013). But EEOC guidance on the duty to take prompt and effective
action comports with precedent from the Supreme Court, Faragher v. City of Boca Raton, 524
U.S. 775, 807 (1998), and the Fourth Circuit, e.g., E.E.O.C. v. Sunbelt Rentals, Inc., 521 F.3d
306, 319 (4th Cir. 2008). It also comports with the “conscious failure” standard, Bohen, 799
F.2d at 1187, and the EDR Plan, see EDR Plan Ch. IX (requiring appropriate investigations).
The Defender provides no legitimate reason why these standards do not apply to him.
       8
         Defendants’ arguments about disqualification are often contradictory. For example,
defendants’ assertion that Roe “withdrew” her complaint before her disqualification request was
decided, ECF No. 54, at 17, contradicts their declarations. Ishida Decl., ¶ 18 (“The Chief Judge
denied Plaintiff’s request to disqualify, which was orally communicated to Plaintiff on January
16, 2019.”). Defendants have also contradicted themselves regarding whether disqualification
rulings can be appealed, compare ECF No. 53, at 4, with Ishida Decl., ¶ 18, and the identity of
Roe’s employer, compare ECF No. 53, at 4 (Chief Judge was not Roe’s “employer”), with ECF
No. 78, at 18 n.4 (Chief Judge was the “head of the agency”).

                                                14
Mgmt. Directive 110, 1-7 (2015) (an accused “high-level official” with “influence” over the

EEO process should recuse himself). Likewise, defendants cannot dispute that EDR presiding

officers do not have independent legal authority to order remedies against FDOs. JCUS at 25.

       With respect to Roe’s equal protection claim, defendants argue that she did not allege an

“intent to discriminate.” 9 ECF No. 54, at 20. But Roe has alleged that defendants downplayed

the harassment and failed to act, which establishes the intent element of an equal protection

claim. See Feminist Majority Found. v. Hurley, 911 F.3d 674, 703 (4th Cir. 2018). Even worse,

defendants’ evidence shows that they violated Roe’s constitutional rights pursuant to official

policies and practices. See ECF No. 93, at 1–17. For example, defendants’ own declarations

show that in practice, the judiciary does not follow its own antidiscrimination policies requiring

employers to follow Title VII principles and take appropriate action on complaints. Id. at 2–4.

Defendants’ actions provide “[e]vidence of a pattern or practice of discrimination,” and are

“strong evidence supporting a plaintiff’s claim that she herself has been the victim of

discrimination.” Bohen, 799 F.2d at 1187.

II.    Roe Has Adequately Pled Damages Claims Under Davis v. Passman.

       A.      This Case is Not a New Context.

       Defendants’ attempts to avoid Roe’s Bivens claims fail, see ECF No. 53, at 1–5, because

this case does not present a new context. Rather this case is controlled by Davis, which held that

the Fifth Amendment provides a “cause of action” for sex discrimination that “may be redressed



       9
          Defendants argue that the First Assistant was not Roe’s supervisor. ECF No. 54, at 20.
Their assertion contradicts judiciary policy, see ECF No. 97, Ex. A, and her allegations that he
abused his supervisory authority to sexually harass her, including through a quid pro quo “plan”
to raise her pay, Complaint ¶ 82; see Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 278
(4th Cir. 2015) (supervisors “initiat[e]” employment actions or “ma[ke] recommendations
regarding promotions”). Moreover, even defendants recognize that the First Assistant was
second-in-charge and would have replaced the Defender if disqualified. ECF No. 53, at 12 n.9.
                                                15
by a damages remedy.” 442 U.S. at 249. As the Court held, “all individuals, whatever their

position in government, are subject to federal law.” Id. at 246.

       To avoid responsibility, defendants argue that Roe’s claims are an “overarching

conspiracy theory” unlike the sex discrimination experienced by the Davis plaintiff. ECF No.

53, at 2. But it has long been clearly established that sexual harassment violates the Constitution,

see Beardsley v. Webb, 30 F.3d 524, 529 (4th Cir. 1994), and the facts of this case are not

different in any way that is constitutionally “meaningful,” Ziglar v. Abbasi, 137 S. Ct. 1843,

1864 (2017). Under the EDR Plan, defendants had a duty to “appropriately” investigate Roe’s

complaints and to take immediate and effective remedial action. 10 EDR Plan Ch. IX; see Pahls

v. Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013) (plaintiff must “identif[y] the specific policies

over which defendants possessed responsibility and that led to the alleged constitutional

violation”). Each of the defendants violated these duties and personally engaged in “affirmative

conduct . . . that played a role in the discrimination.” Andrews v. City of Philadelphia, 895 F.2d

1469, 1478 (3d Cir. 1990) (citation omitted). Thus, each defendant is being sued for “his or her

own acts,” 11 Ziglar, 137 S. Ct. at 1860, which violated the judiciary’s antidiscrimination policies.

       Defendants further contend that the Chief Judge, EDR Coordinator, and General Counsel

were not Roe’s “employer” or the “primary tortfeasor.” ECF No. 53, at 4; but see ECF No. 78,


       10
         Specifically, the Defender was the unit executive, see 18 U.S.C. § 3006A(g)(2)(A),
responsible for ensuring Roe’s rights under the EDR Plan, e.g., EDR Plan Ch. IX. The Chief
Judge and the Defender were responsible for ensuring “that the allegations in the report [were]
appropriately investigated.” Id. The EDR Coordinator had a duty “[t]o provide information” to
Roe “regarding the rights and protections afforded under th[e] Plan.” EDR Plan Ch. X, § 6(A).
And the General Counsel and her subordinates advised the Defender and the Fourth Circuit.
Complaint ¶¶ 222–235, 398, 407, 451, 474; see also Walter Decl., ¶¶ 3, 17.
       11
           Even as the General Counsel claims that her job description is a “special factor,” ECF
No. 53, at 3, she implicitly admits she participated in the discrimination by conflating the
interests of the accused Defender and the interests of the employing office, Walter Decl., ¶ 14.

                                                 16
at 18 n.4 (Chief Judge was the “head of the agency”). Even if true, contrary to their assertions,

what matters under the Fifth Amendment is not an official’s job title or whether he was a

“primary tortfeasor,” but whether he violated a duty to act on sexual harassment complaints.

See, e.g., Bohen, 799 F.2d at 1189 (7th Cir. 1986) (city officials were liable because they were

aware of harassment and tolerated it). The judiciary, and specifically the Fourth Circuit,

assumed that duty by covering Roe’s employing office under their EDR Plan. See EDR Plan Ch.

IX. And of course, the Defender was unequivocally both Roe’s employer and a “primary

tortfeasor” as a subject of her EDR complaint. See id.

       Defendants’ arguments also contradict Roe’s allegations that they participated in the

discrimination by, for example, approving the Defender’s discriminatory denial of promotion.

See ECF No. 97, at 9. Moreover, each of the defendants personally involved themselves in the

investigation. For example, on the advice of the General Counsel, the EDR Coordinator

“received” the investigation report instead of the Defender. Complaint ¶ 265. The EDR

Coordinator told Roe that if the allegations against the Defender were substantiated, then the

Chief Judge would “step in” as the Defender’s “supervisor.” Complaint ¶ 287; see also Ishida

Decl., ¶ 9 (Chief Judge was responsible for disciplining the Defender). And the EDR

Coordinator and Chief Judge relied on the directives of John Doe(s) in the Office of General

Counsel throughout the investigation. Complaint ¶¶ 227, 230, 398, 451, 474; see also

Declaration of Sheryl Walter, ECF No. 94-7, ¶ 17. Defendants would not have had authority to

take these actions if they were not acting, at a minimum, as agents of Roe’s employer. See JCUS

at 25 (EDR proceedings are “strictly administrative”).




                                                17
       In addition, defendants argue that this case is about administering the EDR Plan, and not

about sex discrimination, but they unduly narrow the “legal mandate” governing their conduct. 12

ECF No. 53, at 4. Defendants disregard 150 years of precedent applying the Fifth Amendment

to the federal judiciary, see Hurd v. Hodge, 334 U.S. 24, 35–36 (1948); Murray’s Lessee v.

Hoboken Land & Imp. Co., 59 U.S. 272, 276 (18 How. 272) (1855), triggering the applicability

of legions of cases holding that sex discrimination by all government officials, including in the

judiciary, is unconstitutional. These cases are not “ancient and irrelevant,” ECF No. 53, at 16,

and stand for the unremarkable, but fundamental, principle that the judiciary cannot live by a

different set of rules. See In re Employment Discrimination in the Federal Judiciary, Petition

Seeking the Adoption of Equal Opportunity Plans by the Federal Judiciary at 19 (June 5, 1979).

       Likewise, defendants fault Roe for “import[ing] Title VII employment concepts,” 13 ECF

No. 53, at 2, but it is well-established that “[c]ourts may apply the standards developed in Title

VII litigation to similar litigation” against individuals under the Constitution. Beardsley, 30 F.3d

at 529. The Supreme Court has held that Bivens claims for gender discrimination are appropriate

precisely because “[l]itigation under Title VII of the Civil Rights Act of 1964 has given federal

courts great experience evaluating claims [of] illegal sex discrimination.” Davis, 442 U.S. at

245. Moreover, the judiciary imposes Title VII standards through its antidiscrimination policies,


       12
           Contrary to defendants’ assertion that this case involves “different constitutional
rights” from Davis, id., the Fifth Amendment does not have an “Equal Protection Clause.”
Davis, 442 U.S. at 244 (“[A] cause of action may be implied directly under the equal protection
component of the Due Process Clause of the Fifth Amendment.”).
       13
           Most disturbingly, the Defender asserts that as the head of a federal office, see 18
U.S.C. § 3006A, he has no legal duty to protect his employees from discrimination, ECF No. 52,
at 4 n.2, or to follow the Title VII principles required by Supreme Court precedent, Judicial
Conference policy, the Fourth Circuit’s EDR Plan, and the Codes of Conduct. Id. at 14–17
(arguing that because Title VII “does not apply” to the judiciary, Title VII principles are
“irrelevant”). He even describes Roe’s constitutional rights as “non-existent.” Id. at 18.


                                                 18
codes of conduct, and the EDR Plan. Guide to Judiciary Policy § 220.10.10; Code of Conduct

for Federal Public Defender Employees Canon 3(C); EDR Plan Ch. II, § 10B(2)(e). These

standards provide a “meaningful guide for official conduct,” see Ziglar v. Abbasi, 137 S. Ct.

1843, 1864 (2017), and support a Bivens remedy, unlike novel contexts such as border security

or immigration, Tun-Cos v. Perrotte, 922 F.3d 514, 526 (4th Cir. 2019). If Title VII standards do

not apply, then it is unclear what standards, if any, defendants believe govern their conduct. See

ECF No. 54, at 10 (referencing judiciary’s antidiscrimination policies since 1966).

       Finally, defendants’ other arguments attempt to resurrect disputes that Davis rejected.

For example, defendants argue that judiciary officials are a “new category” of defendants, ECF

No. 53, at 3, but as Davis held, “all individuals, whatever their position in government, are

subject to federal law.” 422 U.S. at 246. Consistent with this holding, the Court recognized that

the decision would apply to federal employers of all excepted service employees not covered by

Title VII. See, e.g., id. at 246–48; see also Oral Arg. Tr. 21–22. Justice Powell even stressed in

his dissent from the bench that the Court’s holding “cannot be limited to the legislative branch,”

and “extend[s] equally to the executive and judicial branches.” Justice Powell, Dissent from the

Bench, at 2, available in Davis v. Passman, Supreme Court Case Files Collection, Box 63, Lewis

F. Powell Jr. Archives, Washington & Lee University School of Law, Virginia.

       Likewise, defendants’ argument that the EDR Plan provided an “alternative, existing

process,” ECF No. 53, at 4, ignores Roe’s allegations that the Plan did not provide meaningful

remedies and was not “constitutionally adequate,” 14 Bush v. Lucas, 462 U.S. 367, 378 n.14


       14
          Defendants contend that Chapters IX and X were separate proceedings under the EDR
Plan, ECF No. 53, at 12, but their assertion contradicts the EDR Coordinator’s statement that the
investigation “overlapped” for both proceedings. Ishida Decl., ¶ 12. Roe incorporates by
reference her previous discussion of how defendants raised numerous factual assertions that
cannot be taken as true on a motion to dismiss. See ECF No. 55, at 4–21.

                                                19
(1983). Though defendants contend that an alternative remedy is adequate even if it does not

make a “particular plaintiff whole,” ECF No. 53, at 10, Roe has alleged that the EDR process

was a sham that provided no legally binding remedies, e.g., ECF No. 93, at 15–16. Thus, the

EDR process is indistinguishable from the contemporaneous, inadequate congressional

employment policies that did not preclude judicial relief in Davis. See ECF No. 48, at 21–22.

       B.      The “Special Factors” Raised by Defendants Were Rejected in Davis.

       Defendants’ “special factors” were also considered and rejected in Davis.

       Defendants’ argument that “federal employment” is a special factor misconstrues the

CSRA, which does not foreclose judiciary employees’ remedies for discrimination. See supra, at

1–5. Nor could it, because judiciary employees have a right to be free from discrimination under

the Constitution. See Koger, 497 F.2d at 704–05 & n.7. When Congress has expanded statutory

remedies for discrimination, like Title VII and the CSRA, it has only created new remedies to

enforce existing rights. See id. Indeed, Davis held that Congress did not intend to “foreclose

alternative remedies available to those not covered by [Title VII],” and instead left “undisturbed”

those employees’ remedies. 442 U.S. at 247; cf. Tahy v. United States, 189 F.3d 478 (10th Cir.

1999) (precluding Bivens remedy for FBI employee, who was covered by Title VII).

       Defendants contend, however, that Davis did not consider the CSRA because that statute

did not apply “retroactively” to the Davis plaintiff. ECF No. 53, at 7 n.2; ECF No. 54, at 8.

Their argument fails to account for the criteria governing the Supreme Court’s discretionary

certiorari jurisdiction. See Sup. Ct. R. 10. If the CSRA eliminated excepted service employees’

remedies for discrimination, then this major intervening change would have justified dismissing

the writ. See, e.g., Lawrence on Behalf of Lawrence v. Chater, 516 U.S. 163, 167 (1996)

(discussing Court’s practice of vacating and remanding in light of “intervening developments”);



                                                20
Cook v. Hudson, 429 U.S. 165, 166 (1976) (dismissing writ as improvidently granted due to

intervening statute). In addition, Davis would be legislatively abrogated for all excepted service

federal employees after the CSRA’s passage, including congressional employees, which would

render the question presented one of only “isolated significance.” 15 Rice v. Sioux City Mem’l

Park Cemetery, 349 U.S. 70, 76 (1955); see also Triangle Improvement Council v. Ritchie, 402

U.S. 497, 499 (1971), id. at 498–99 (Harlan, J., concurring); Sanks v. Georgia, 401 U.S. 144, 147

(1971). Contrary to defendants’ arguments, Davis has never been overturned or held to be

legislatively abrogated by the CSRA. See, e.g., Hernandez v. Mesa, 140 S. Ct. 735, 743–44

(2020); cf. Lindemann, supra, at Ch. 32.III.E (noting that the Congressional Accountability Act

“legislatively abrogated Davis with respect to congressional employees”).

       Moreover, if defendants were right that the CSRA eliminated constitutional remedies for

discrimination, the Court had the perfect opportunity to say so in Bush v. Lucas, which analyzed

the constitutional remedies available to federal employees and specifically discussed the

CSRA. 16 See, e.g., 462 U.S. 367, 385 n.25 (1983). Instead, the Court stressed that it was not

disturbing Davis’s holding or deciding whether the Constitution requires a damages remedy



       15
          Contrary to defendants’ arguments, ECF No. 54, at 8, the Congressman in Davis had
every incentive to raise these issues, because dismissal of the writ would have preserved the Fifth
Circuit’s en banc ruling in his favor. Davis v. Passman, 571 F.2d 793 (5th Cir. 1978) (en banc).
Other members of Congress also filed an amicus brief stating that Congress did not intend to
foreclose discrimination remedies for excepted service employees. See Amicus Br. of the Hon.
Morris Udall, et al in Support of Reversal, No. 78-5072, 1978 WL 223687, at *9–14.
       16
          Defendants contend that Roe “ignores” the Supreme Court’s cautionary instructions
with respect to special factors in Chappell v. Wallace, ECF No. 53, at 8 n.3, but those
instructions are not relevant because this case does not present a new context. See 462 U.S. 296,
298–304 (1983) (discussing special factors in race discrimination case involving the military).
Defendants do not explain how Chappell, which involved a separate justice system pursuant to
Congress’s Article I “plenary authority” over the military, applies to the judiciary. See id. at 301.
The judiciary does not, and could not, assert plenary authority over its 30,000 federal employees.

                                                 21
when existing remedies are not “constitutionally adequate.” Id. at 378 n.14. Since then, the

Court has confirmed that “alleged gender discrimination in employment” is an “appropriate”

context for a Bivens claim. FDIC v. Meyer, 510 U.S. 471, 484 n.9 (1994).

       In addition, defendants contend that providing remedies for discrimination would infringe

on “judicial independence.” ECF No. 53, at 8–9. But that line of reasoning was rejected in

Davis, which held that any “special concerns” about an official’s duties are “coextensive” with

existing immunity doctrines. See 442 U.S. at 246. In fact, defendants’ position was vigorously

advocated by the Davis dissenters, who argued that the majority’s decision “presents very grave

questions of separation of powers.” Id. at 249 (Burger, J., dissenting); see also id. at 251

(Powell, J., dissenting) (criticizing majority’s “intrusion upon the legitimate powers of Members

of Congress”). Defendants’ outdated notion of a coequal branch of government’s

“independence” was rejected more than forty years ago and cannot prevail today. 17

       Defendants’ remaining arguments merely dispute the complaint’s allegations that the

EDR process failed to provide meaningful remedies and review. See ECF No. 53, at 11–13.

What defendants fail to recognize is that Roe’s complaint raises constitutional defects in the

EDR process that have never been addressed by any court. Thus, the court of appeals cases that

defendants rely upon do not support their argument because those cases wrongly presume,

contrary to the complaint’s allegations, that the EDR process was an “adequate remedial

scheme.” Id. (quoting Kostishak v. Mannes, 145 F.3d 1325, 1999 WL 196607 at *2 (4th Cir.

1998) (unpub.)); see also id. at 10 (citing statement in Dotson v. Griesa that the EDR process


       17
          In fact, defendants’ arguments advocate judicial supremacy over co-equal branches of
government and other employers. See Charles Grassley and Jennifer Shaw Schmit, Practicing
What we Preach: A Legislative History of Congressional Accountability, 35 HARV. J. ON LEGIS.
33, 49 (1998) (noting that judiciary’s position “indicates that the Judiciary believes that its work
is more important than the work of any other American business or branch of government”).

                                                 22
provides “comprehensive review procedures” and “review by judicial officers”). Roe has “no

effective means other than the judiciary” to “vindicate” her rights. Davis, 442 U.S. at 243.

       C.      Defendants Are Not Entitled To Qualified or Absolute Immunity.

       Defendants’ immunity arguments also fail. Defendants argue that Roe has not defined

the constitutional violation with “specificity.” ECF No. 53, at 16. However, it has long been

clearly established that government officials who “conscious[ly] fail[ed]” to act on, “acquiesced”

in, or “d[id] nothing” in response to sexual harassment violate the Constitution. Bohen, 799 F.2d

at 1185; Andrews, 895 F.2d at 1478; Cross v. State of Ala., 49 F.3d 1490, 1503 (11th Cir. 1995);

Beardsley, 30 F.3d at 530 (citing Bohen with approval and noting that “sexual harassment has

long been recognized to be a type of gender discrimination”); Johnson v. Martin, 195 F.3d 1208,

1219 (10th Cir. 1999); Bator v. Hawaii, 39 F.3d 1021, 1029 (9th Cir. 1994). Even an official

who is not “entirely unresponsive” will be liable for not “engag[ing] in efforts that were

reasonably calculated to end the harassment.” Feminist Majority Found., 911 F.3d at 689. The

test is whether the official’s conduct was “clearly unreasonable” or “deliberately indifferent,” id.

at 701–02, which describes defendants’ conduct here.

       In the context of sexual harassment specifically, courts have long emphasized that

officials may be liable “[e]ven under novel factual circumstances,” id. at 704, so long as “a

reasonable government official in the defendants’ shoes would have understood that the

prohibition against sexual harassment extended to their [conduct],” Markham v. White, 172 F.3d

486, 492 (7th Cir. 1999); see also Johnson, 195 F.3d at 1216; Andrews, 895 F.2d at 1479–80.

Defendants’ arguments that they were not Roe’s “employer” or a “primary tortfeasor” ignore this

commonsense standard, which imposes liability on officials who violate a duty to act on

harassment. See supra, at 16–17. Their arguments are especially unavailing given that they



                                                 23
were on notice of the standards governing their conduct through the judiciary’s codes of conduct

and the EDR Plan. See, e.g., Guide to Judiciary Policy § 220.10.10; EDR Plan Ch. II, § 1. No

reasonable officer would believe it was acceptable to engage in “serious violations” of the

judiciary’s antidiscrimination policies. Ziglar, 137 S. Ct. at 1864.

       If qualified and absolute immunity are not outright denied, defendants’ arguments raise

disputes that cannot be resolved on dismissal. Al Shimari, 679 F.3d at 221 (court cannot rule on

“a claim that a plaintiff has not presented enough evidence to prove that the plaintiff’s version of

the events actually occurred” at dismissal stage). Whether defendants consciously failed to act

on harassment raises questions of fact that cannot be resolved on a motion to dismiss. Likewise,

any claim of absolute immunity depends on whether EDR is a type of judicial proceeding, and if

so, whether it contained sufficient procedural safeguards to support absolute immunity on the

facts of this case. Cf. JCUS at 25 (EDR proceedings are “strictly administrative”). Though

defendants assert that the EDR Plan provided “robust procedural protections” and that Roe

simply did not “avail herself” of them, ECF No. 53, at 14, they merely dispute her allegations.

III.   Roe Has Adequately Pled Claims Under 42 U.S.C. §§ 1985(3), 1986.

       Defendants argue that the CSRA implicitly repealed Sections 1985(3) and 1986, but their

analysis is oversimplified. See, e.g., ECF No. 52, at 21–22; ECF No. 53, at 18. Defendants rely

on cases involving competitive service employees who did not bring equal protection claims.

See ECF No. 53, at 18 (citing Hall v. Clinton, 235 F.3d 202, 206 (4th Cir. 2000)). By contrast,

the CSRA did not repeal longstanding equal protection remedies for excepted service employees.

Instead, Congress left “undisturbed” the “alternative remedies” those employees possess. Davis,

442 U.S. at 247. Because the “statutes are capable of co-existence,” courts must “regard each as

effective.” Morton v. Mancari, 417 U.S. 535, 551 (1974).



                                                 24
       Defendants also argue that Roe’s allegations are “conclusory” and do not show

“discriminatory intent,” ECF No. 53, at 19–20, but the complaint fully sets out a conspiracy to

violate Roe’s equal protection rights. Defendants coordinated their actions throughout the EDR

process, including the decisions to withhold the report, deny disqualification, and delay any

remedial action. Supra, at 12–15. Defendants’ arguments even concede that they worked

together because, for example, the General Counsel was advising the Defender and the Fourth

Circuit on Roe’s complaint. Walter Decl., ¶¶ 3, 17. In addition, Roe has alleged that the

defendants acted with discriminatory animus because they engaged in “unjustified unequal

treatment” because of her sex. Bohen, 799 F.2d at 1185. Even if some of the defendants did not

personally act with class-based, discriminatory animus, they are still liable for violating her equal

protection rights. See Linda E. Fisher, Anatomy of a Duty to Protect: 42 U.S.C. Section 1986, 56

WASH. & LEE L. REV. 461, 464 (1999); Clark v. Clabaugh, 20 F.3d 1290, 1298 (3d Cir. 1994).

       Finally, the intracorporate-conspiracy doctrine does not apply. As defendants’ own

arguments confirm, see ECF No. 53, at 4, the judiciary is inherently decentralized because no

one office is in any other office’s chain of command, especially with respect to federal

defenders. Cf. Ziglar, 137 S. Ct. at 1867 (noting that officers being sued were within in the

Department of Justice). Moreover, defendants’ acts were “unauthorized” and violated the

judiciary’s antidiscrimination policies. Buschi v. Kirven, 775 F.2d 1240, 1253 (4th Cir. 1985).

Their actions also “involved a series of acts over time going well beyond simple ratification of a

managerial decision.” Stathos v. Bowden, 728 F.2d 15, 21 (1st Cir. 1984).

                                         CONCLUSION

       For all these reasons, defendants’ motions to dismiss should be denied and Roe’s motions

for partial summary judgment, ECF Nos. 60, 76, should be granted.



                                                 25
This the 16th day of November, 2020.

                                            Respectfully Submitted,

                                            /s/ Cooper Strickland
                                            Cooper Strickland
                                            N.C. Bar No. 43242
                                            P.O. Box 92
                                            Lynn, NC 28750
                                            Tel. (828) 817-3703
                                            cooper.strickland@gmail.com

                                            Counsel for Plaintiff




                                       26
                                 CERTIFICATE OF SERVICE
I hereby certify that on the 16th day of November, 2020, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Rachael Westmoreland at rachael.westmoreland@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com



                                                             /s/ Cooper Strickland
                                                             Cooper Strickland
                                                             N.C. Bar No. 43242
                                                             P.O. Box 92
                                                             Lynn, NC 28750
                                                             Tel. (828) 817-3703
                                                             cooper.strickland@gmail.com




                                                27
